SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
163
CA 10-01695
PRESENT: SMITH, J.P., CARNI, SCONIERS, GREEN, AND GORSKI, JJ.


BONNIE P. BENTLEY, PLAINTIFF-APPELLANT,

                     V                                           ORDER

RIDGE ROAD EXPRESS INCORPORATED, LORI LAVELLE
AND GARY W. GOW, DEFENDANTS-RESPONDENTS.


LAW OFFICE OF JOHN J. FROMEN, BUFFALO, MAGAVERN MAGAVERN GRIMM LLP
(EDWARD J. MARKARIAN OF COUNSEL), FOR PLAINTIFF-APPELLANT.

GOLDBERG SEGALLA LLP, BUFFALO (CHRISTOPHER G. FLOREALE OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS RIDGE ROAD EXPRESS INCORPORATED AND LORI
LAVELLE.


     Appeal from an order of the Supreme Court, Niagara County (Ralph
A. Boniello, III, J.), entered March 1, 2010 in a personal injury
action. The order, among other things, denied plaintiff’s motion for
an order of protection.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   February 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court